SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1110
CA 13-00341
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


BROWN & BROWN, INC. AND BROWN & BROWN OF NEW
YORK, INC., PLAINTIFFS-RESPONDENTS,

                     V                               OPINION AND ORDER

THERESA A. JOHNSON AND LAWLEY BENEFITS GROUP, LLC,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


PHILLIPS LYTLE LLP, BUFFALO (PRESTON L. ZARLOCK OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

WARD GREENBERG HELLER & REIDY LLP, ROCHESTER, LITTLER MENDELSON, P.C.,
NEW YORK CITY (DAVID S. WARNER OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered January 10, 2013. The order, among other
things, granted the motion of plaintiffs for leave to reargue and,
upon reargument, reinstated that part of plaintiffs’ first cause of
action alleging that defendant Theresa A. Johnson breached the
employee non-inducement covenant in her Employment Agreement.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Opinion by WHALEN, J. as in Brown & Brown, Inc. v Johnson, et
al. ([appeal No. 1] ___ AD3d ___ [Feb. 7, 2014]).




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court